Citation Nr: 1027436	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder. 

2. Entitlement to service connection for a breast condition.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1994 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in May 2002 and March 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2006, the Board remanded the case for further 
evidentiary development. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

On the claim of service connection for posttraumatic stress 
disorder, on VA examination in April 2009, a VA psychiatrist 
diagnosed posttraumatic stress disorder based a stressors claimed 
by the Veteran, namely, she was threaten by a civilian teenager 
with a gun while on guard duty at Camp Bedrock in Bosnia and she 
saw a sergeant, she knew, brought to the emergency room of the 
MASH unit, where she worked, and the sergeant died of injuries 
from a land mine. 




While on appeal in July 2010 VA published a final rule amending 
38 C.F.R. § 3.304(f) in part to: 
 
If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

A VA adjudicator, not an examining VA psychiatrist or 
psychologist, determines whether the alleged stressor is 
"consistent with the places, types, and circumstances of the 
veteran's service." 

As the amended regulation liberalizes the evidentiary standard 
for an in-service stressor, and as the RO has not adjudicated the 
claim under the liberalizing amendment, further procedural due 
process is necessary before the Board can review the claim.

On the claim of service connection for a breast condition 
(galactorrhea), VA records in June 2009 note that the condition 
is worse when the Veteran is nervous or anxious.  As there is a 
possible association between galactorrhea and psychiatric 
symptoms, the claims are inextricable intertwined, and an 
appellant review is deferred on the claim until the claim of 
service connection for posttraumatic stress disorder is finally 
adjudicated.  38 C.F.R. § 3.160(d); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue). 




Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of service connection 
for posttraumatic stress disorder, 
applying the liberalizing amendment to 
38 C.F.R. § 3.304(f). 

In adjudicating the sufficiency of 
the Veteran's alleged in-service 
stressors, first determined whether 
the alleged in-service stressors are 
consistent with the consistent with 
the places, types, and circumstances 
of the Veteran's service, that is, 
whether the available records, 
service personnel records and service 
treatment records, are adequate to 
determine that the alleged stressor 
is consistent with the places, types, 
and circumstances of the Veteran's 
service. 

If the claimed stressor is consistent 
with the places, types, and 
circumstances of the veteran's 
service, the Veteran's lay testimony 
alone may establish the occurrence of 
the claimed in-service stressor, and 
the question is whether a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with 
whom VA has contracted, confirms that 
the claimed stressor is adequate to 
support a diagnosis of posttraumatic 
stress disorder. 





If the available records are 
inadequate to determine whether any 
alleged stressor is consistent with 
the places, types, and circumstances 
of the Veteran's service, then 
further stressor development should 
be conducted. 

If service connection for posttraumatic 
stress disorder remains denied, furnish 
the Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

2.  On the claim of service connection for 
a breast condition (galactorrhea), if no 
further adjudication is needed return the 
case to the Board; or 

If additional evidence is presented on the 
claim of service connection for a breast 
condition (galactorrhea), adjudicate the 
claim.  If service connection for a breast 
condition (galactorrhea) remains denied, 
furnish the Veteran and her representative 
a supplemental statement of the case and 
return the case to the Board; or

If service connection is granted for a 
psychiatric disorder, adjudicate the claim 
on the theory of secondary service 
connection.  If service connection for a 
breast condition (galactorrhea) is denied 
on a secondary basis, furnish the Veteran 
and her representative a supplemental 
statement of the case and return the case 
to the Board.  






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


